Citation Nr: 0825727	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected disability 
of retinitis pigmentosa.  

2.  Entitlement to a higher level of special monthly 
compensation.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1974 to June 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a December 2005 decision, the Board denied entitlement to 
service connection for bilateral hearing loss, to include as 
secondary to the service-connected disability of retinitis 
pigmentosa and entitlement to a higher level of special 
monthly compensation.  The veteran then appealed the Board's 
December 23, 2005 decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

In July 2007, VA and the veteran's attorney filed a Joint 
Motion to remand the Board's decision for readjudication.  
The Court granted the Joint Motion that month, and remanded 
the case to the Board.  

In November 2007 the Board remanded the issues for further 
development in compliance with the July 2007 Court Order.  As 
the requested development has not been completed, further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2007 Joint Motion for Remand which was the basis 
for the July 2007 Court Order to remand the Board's December 
2005 decision, it was asserted that the Board had failed to 
apply the presumption of aggravation and address whether the 
veteran's bilateral hearing loss showed an increased in 
severity during service and that the Board should remand the 
special monthly compensation claim to the RO for appropriate 
action.  

In November 2007, the Board remanded the issues for a VA 
examination to determine whether the veteran's bilateral 
hearing loss is due to service, including due to acoustic 
trauma or whether it underwent an increase in severity during 
service.  In February 2008 the veteran had a VA audiological 
examination.  The veteran's attorney contends this 
examination is insufficient because the examiner did not 
address the decrease in the veteran's acuity as shown by his 
entrance examination in 1974 and discharge examination in 
1977.  The attorney argues the examiner did not adequately 
compare the audiometric thresholds in 1974 to those in 1977.  

A review of the VA audiological examination in February 2008 
shows that the examiner found the veteran appeared to have 
had borderline normal audiometric threshold present in the 
lower frequencies at military enlistment and the same at 
separation from service.  The examiner noted that service 
medical records did not demonstrate either aggravation or a 
pattern of hearing loss during active duty.  The examiner 
concluded that there is clear and unmistakable evidence that 
the veteran's current hearing loss occurred subsequent to 
service, which would appear to be some type of genetic or 
premature presbycusis.  The examiner was of the opinion that 
it is less likely than not that the veteran's current hearing 
loss might be related to military noise exposure, it is less 
likely than not that a pattern of hearing loss was incurred 
while on active duty and less likely than not that 
aggravation of hearing loss occurred on active duty.  

Conversely, in June 2008 the veteran's private in examiner 
opined the veteran's initial hearing loss from 1974 to 1977 
is the result of noise exposure and since service hearing 
loss is the result of presbycusis and previous noise 
exposure.  

In light of the above, under the duty to assist, further 
evidentiary development is needed.  



Accordingly, the case is REMANDED for the following action:

1.  Seek an addendum opinion from the 
examiner who conducted the VA audiological 
examination in February 2008.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
note that per Hensley v. Brown, Vet. App. 
155 (1993) (indicating that normal hearing 
is between 0 and 20 decibels and higher 
thresholds show hearing loss), there is 
some degree of hearing loss shown on the 
veteran's entrance examination in May 
1974.  The examiner should address the 
increase in severity of the veteran's 
hearing loss during service.  

a.)  The examiner should specifically 
comment on the increase in hearing 
loss as demonstrated by the 
enlistment examination in May 1974 
and the separation examination in May 
1977 and should compare the 
audiometric thresholds in May 1974 to 
those in May 1977.  

b.)  The examiner should determine 
whether there is clear and 
unmistakable evidence the veteran's 
preexisting bilateral hearing loss 
did not increase in severity due to 
service but due to the natural 
progress of the disease.

c.)  The examiner should address the 
inconsistencies between his opinion 
in February 2008 and the opinion of 
the veteran' private doctor in June 
2008 finding that the veteran's 
initial hearing loss from 1974 to 
1977 is the result of noise exposure 
and since service hearing loss is the 
result of presbycusis and previous 
noise exposure.
    
2.  Afterwards, readjudicate the issues on 
appeal based on all of the evidence of 
record.  Consider whether the veteran's 
bilateral hearing loss was aggravated by 
service and whether it demonstrated an 
increased in severity during service.  If 
it is determined that the veteran's 
bilateral hearing loss is due to service, 
readjudicate the veteran's claim for a 
higher level of special monthly 
compensation.  After completion of the 
above and any other development deemed 
necessary, if either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.  
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




